           Case 5:21-cv-00002 Document 1 Filed 01/04/21 Page 1 of 22




                      UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF TEXAS
                          SAN ANTONIO DIVISION

JOSE DANIEL VALADEZ III,
                                                            Case No.
              Plaintiff.
                                                            Hon.
v.

CITY OF SAN ANTONIO.

              Defendant.


        VERIFIED COMPLAINT AND DEMAND FOR JURY TRIAL

      NOW COMES Plaintiff, Jose Daniel Valadez III, by and through his

attorneys, complaining of Defendant, the City of San Antonio, respectfully allege

as follows:

                                 INTRODUCTION

      1.      Jose Daniel Valadez III, a local street performer, brings this civil

action for damages, injunctive, and declaratory relief against the City of San

Antonio.      Defendant threatens Plaintiff with arrest if he engages in street

performance in any public outdoor space in downtown San Antonio with any

amplification of noise pursuant to an unconstitutional City policy targeting street

performers. To threaten Plaintiff (and other street performers) with arrest for the

peaceful exercise of the most fundamental right afforded every United States

citizen, the right to of free speech through artistic expression, blatantly violates Mr.
                                           1
            Case 5:21-cv-00002 Document 1 Filed 01/04/21 Page 2 of 22




Valadez’s rights under the First, Fourth, and Fourteenth Amendments of the United

States Constitution.

       2.    This case arises from the City of San Antonio’s Downtown Street

Performers Policy (“the Policy”) that prohibits most forms of artistic expression

from public outdoor spaces located downtown that are owned by the City.

Enforcement of this Policy deprives Plaintiff of his federal constitutional rights to

freedom of expression and due process of law causing irreparable harm to Plaintiff.

While the City suggests that street performers “enhance the vibrancy, vitality and

ambience of Downtown San Antonio,” street performers, unlike every other

private citizen, are not permitted to any amplified expression at any city-owned

location that serves any purpose.

      3.     By this action, Plaintiff seeks a declaration that the policy enacted and

executed by Defendant banning street performers from public downtown locations,

and from the use of even reasonable amplification of any noise, violates the First

and Fourteenth Amendments and is unconstitutional.              Plaintiff also seeks

injunctive relief to prohibit enforcement and retaliatory conduct in the future, as

well as damages to compensate him for the damages caused by the Defendant.

                         JURISDICTION AND VENUE

       4.    This is a civil rights action for temporary, preliminary, and permanent

injunctive relief pursuant to 42 U.S.C. § 1983, as well as damages, based upon the

                                          2
            Case 5:21-cv-00002 Document 1 Filed 01/04/21 Page 3 of 22




ongoing violations by the Defendant of the rights secured to Plaintiff by the First,

Fourth, and Fourteenth Amendments of the United States Constitution.

       5.    This Court has Jurisdiction over Plaintiff’s claim pursuant to 28

U.S.C. § 1331 (in that this action poses a federal question, as it arises under the

Constitution.

       6.    The events that give rise to this lawsuit took place in the City of San

Antonio, County of Bexar, State of Texas.

       7.    Venue is appropriate in the Western District of Texas pursuant to 28

U.S.C § 1391(b) since the acts providing the legal basis for this complaint occurred

in the City of San Antonio, County of Bexar, State of Texas.

                                       PARTIES

       8.    Plaintiff, JOSE DANIEL VALADEZ III (“Plaintiff”), is a street

performer, a law-abiding citizen of the United States and a resident of the City of

San Antonio, County of Bexar, State of Texas.

       9.    Defendant, the CITY OF SAN ANTONIO (“Defendant”), is a home

rule municipality formed and governed under the laws of the State of Texas. The

Defendant City is acting under color of state law, and is a person for the purposes

of a 42 U.S.C. § 983 action. The City is responsible for the policies, practices, and

procedures of its police department.




                                          3
              Case 5:21-cv-00002 Document 1 Filed 01/04/21 Page 4 of 22




                            STATEMENT OF FACTS

A.     Relevant Facts Concerning Plaintiff

       10.     Plaintiff, an 11-year street performer, generally presents a non-

commercial comedic break-dancing routine during the weekend in downtown San

Antonio. Plaintiff uses a speaker, microphone, and music in the performance of

his artistic expression.1

       11.     Since 2017, the City of San Antonio started expelling Plaintiff from

various downtown outdoor public spaces, which upon information and belief, is

when Defendant enacted and enforced its policy targeting street performers.

       12.     Plaintiff was arrested in 2017 following enforcement of Defendant’s

street performer policy. Plaintiff was detained just a week ago also following

enforcement of Defendant’s street performer policy. In between both seizures,

Plaintiff has been asked to leave every public space downtown or face deprivation

of liberty.

       13.     Plaintiff is concerned that the interactions are intensifying and must

seek intervention from this Court.

       14.     Plaintiff’s performance of artistic expression is unquestionably

protected by the First Amendment.               Plaintiff will continue his street


1
     For context, one of Plaintiff’s routines can be viewed                online   at
https://www.youtube.com/watch?v=aMVXv_MzDC4&feature=youtu.be.


                                           4
              Case 5:21-cv-00002 Document 1 Filed 01/04/21 Page 5 of 22




performances at locations with other vendors and members of the public are

permitted. He will continue to use amplification in a reasonable manner. He has

never been told that his amplification is at an unreasonable level. He tried to

comply with the City’s policy targeting street performers—even by going to Travis

Park—but the Policy is not narrowly tailored and does not serve any governmental

interest that is not otherwise already served by ordinance, statute, other law or

regulation.

      15.      Plaintiff is in constant fear of being detained or arrested for simply

exercising his constitutional rights.

B.    The City of San Antonio’s Downtown Street Performers Policy

      16.      The City of San Antonio has a “Downtown Street Performers Policy”

that “establishes guidelines of what is allowed . . . in Downtown San Antonio.”

Ex. A. The Policy declares street performing is “a public amenity that enhances

the vibrancy, vitality and ambience of Downtown San Antonio.” Id. at 1.1. “The

City of San Antonio encourages the performance of non-commercial artistic

expression at downtown sidewalks, plazas and parks.” Id.

      17.      The Policy goes on to define “Street performance” as “the practice

of performing in designated areas, for voluntary donations” including “non-

amplified musical performances and other types of personal entertainment.” Id. at

3.3. “Street Performer” is defined as “the person presenting an artistic expression

                                           5
            Case 5:21-cv-00002 Document 1 Filed 01/04/21 Page 6 of 22




in the form of music, dance, acrobatic, comedy, singing, musical performance or

other expressive activities.” Id. at 3.4.

      18.    The Policy defines “Permitted Areas” as “All City of San Antonio

controlled downtown public pedestrian spaces on sidewalks in public right of

way and City owned parks.” Id. at 4.1. (emphasis added). The Policy then goes

on to exclude the following locations:

      a.     River Walk

      b.     Alamo Plaza

      c.     Main Plaza

      d.     Any other outdoor location “owned and controlled by the City of San

Antonio for other purposes such as the Convention Center, Alamodome, City

Hall, Market Square, La Villita, and the Commerce St Bridge[.]” Id. (emphasis

added).

      19.    The Policy establishes “Preferred locations” as certain areas of

Houston Street and Travis Park. Id. at 4.2. Street Performers are also not

permitted to use “amplification of any kind.” Id. at 6.5.

      20.    While the Policy attempts to incorporate the City of San Antonio’s

ordinance, Noise nuisance enumeration, the Policy is far more restrictive than the

ordinance. The ordinance is attached as Ex. B.




                                            6
            Case 5:21-cv-00002 Document 1 Filed 01/04/21 Page 7 of 22




      21.    The Ordinance permits all reasonable noise.            Amplification only

comes into question if the noise is unreasonable. See id. at Sec. 21-52(a) (“The

following acts . . . are unlawful and in violation . . . when such acts are done or

accomplished or carried in such a manner, or with such volume, intensity, or with

continued duration, so as to annoy, to distress, or to disturb the quiet, comfort, or

repose of a person of reasonable nervous sensibilities . . . .”).

      22.    The Policy, on the other hand—which only applies to street

performers (or those “presenting an artistic expression in the form of music,

dance, acrobatic, comedy, singing, musical performance or other expressive

activities”), completely prohibits all amplified noise.

      23.    San Antonio enforces the Downtown Street Performers Policy by

having law enforcement expel street performers from public outdoor spaces in

downtown San Antonio. If street performers do not leave, they risk citation,

detention, arrest, and other deprivation of liberty.

C.    Plaintiff Sought Clarification of Policy from City in 2018

      24.    Following his 2017 arrest following his street performance, Plaintiff

became aware of the City’s policy targeting street performers. Recognizing that

the policy was far more restrictive than any ordinance, law, or regulation

concerning noise nuisance and access to outdoor public spaces, he wanted to raise

awareness to the City.

                                            7
            Case 5:21-cv-00002 Document 1 Filed 01/04/21 Page 8 of 22




      25.    Plaintiff reached out to the San Antonio Policy Department and spoke

to representatives of City Council. Letters from the City demonstrating Plaintiff’s

attempts for clarification are attached as Ex C. Defendant did not provide any

clarification other than to state that the Policy is enforceable and Plaintiff and other

street performers are not permitted to perform at most downtown locations and

cannot use any amplification (while citizens are otherwise permitted downtown

and to use reasonable amplification). The City continued to enforce the overly

broad, vague, and unconstitutional policy.

      26.    Throughout 2018, 2019, and 2020, Plaintiff was repeatedly told to

leave downtown public spaces or risk detention and arrest. These interactions did

not arise because Plaintiff was violating any ordinance.          Instead, Plaintiff is

repeatedly expelled because he is not in compliance with the City’s Downtown

Street Performer Policy (either through location or because of some sort of

amplification).

D.    Plaintiff’s December 12, 2020 Detention

      27.    On December 12, 2020, Plaintiff was unlawfully detained and falsely

cited for noise nuisance at Travis Park, a location designated by Defendant’s

Policy as a “preferred location” for street performers. As Plaintiff began his street

performance, Defendant’s law enforcement officer approached him and told him

he had to leave because he was playing music as part of his routine. Plaintiff

                                           8
             Case 5:21-cv-00002 Document 1 Filed 01/04/21 Page 9 of 22




immediately stopped his routine and questioned why he had to leave. The officer

told him it was because he was not allowed to have any amplification under the

City’s Street Performer Policy. Plaintiff asked to speak with a supervisor. The

supervisor informed Plaintiff that he was not allowed to perform at Travis Park

with any amplified noise.

       28.     Plaintiff, now being expelled from the one place he thought the City’s

Policy permitted artistic expression, wanted to again raise his concerns with the

City. Plaintiff politely asked the supervisor for his badge number. The supervisor

asked Plaintiff for his name. When Plaintiff asked why that was necessary, the

supervisor detained Plaintiff unlawfully and placed him in the back of a squad car

for 15 to 20 minutes.

       29.     After Plaintiff provided his name, the supervisor provided Plaintiff

with two choices: take a citation for a noise violation or be booked into jail.

Plaintiff accepted the citation, was released, and left Travis Park.

E.     Plaintiff’s December 22, 2020 Agreement with the City of San Antonio2

       30.     On December 19, 2020, Plaintiff’s counsel provided a letter to the

City Attorney informing it of Plaintiff’s intent to seek a temporary restraining

order and to pursue this litigation. The parties conferred, and on December 22,


2
 The events in Section E occurred after Plaintiff signed his original verification. Plaintiff file a
supplemental verification at a later date.


                                                  9
            Case 5:21-cv-00002 Document 1 Filed 01/04/21 Page 10 of 22




2020, entered into a temporary agreement that permitted that was supposed to

allow Plaintiff to engage in protected speech through busking at all locations that

were traditionally open to the public for expressive purposes—so long that he

complied with local ordinance and law.. The agreement is attached as Ex. D.

      31.     Plaintiff engaged in busking in downtown San Antonio on December

25-27, 2020, and January 1-3, 2021.      While at Alamo Plaza—a predominate

location expressive views—Plaintiff was threatened with citation and arrest each

day he busked there. Initially, law enforcement filmed him from afar—presumably

for purposes of this litigation—which clearly has a chilling effect on Plaintiff’s

freedom of expression.     Then, law enforcement would approach Plaintiff and

instruct him to leave.

      32.     When Plaintiff would challenge law enforcement’s reliance on an

unconstitutional street performer’s policy, they would accuse him of violating the

public nuisance ordinance. When he would tell them that he checked the decibel

levels before each performance to make sure he was at a reasonable level, they

would accuse him of having the crowd block sidewalks or suggest he was pan-

handling in violation of a solicitation ordinance (which bans “aggressive”




                                        10
             Case 5:21-cv-00002 Document 1 Filed 01/04/21 Page 11 of 22




solicitation). The most recent interaction, occurring on January 2, 2021, can be

found on YouTube in its entirety.3

       33.     The City of San Antonio clearly seeks to keep Plaintiff from engaging

in artistic conduct and protected speech in downtown San Antonio despite allowing

self-proclaimed preachers to share scripture in downtown plazas, 4 Texas Freedom

Force to stand guard at the Alamo bearing arms, 5 and activists and supporters of

President Trump to hold rallies. 6

                                    COUNT I
               VIOLATION OF CIVIL RIGHTS UNDER 42 U.S.C. § 1983
                     (Procedural and Substantive Due Process)

       34.     Plaintiff incorporates herein all the prior allegations.

       35.     Under color of state law and through a municipal policy, practice, or

custom, Defendant deprived, and continues to deprive, Mr. Valadez of his right to

substantive due process of law under the Fourteenth Amendment.


3
  https://www.youtube.com/watch?v=LnyC177FZAs&feature=youtu.be
4
  Kate Carlson, Acceptance of Atheism Promoted in Front of Alamo by Secular Groups from
Across Texas, SAN ANTONIO EXPRESS NEWS, Aug. 3, 2016,
https://www.expressnews.com/news/local/article/Acceptance-of-atheism-promoted-in-front-of-
Alamo-9114450.php.
5
  Cody King, Group of Armed Men Seen Standing Guard in Front of the Alamo Centoaph
Overnight, Policy Say, KSAT.COM, May 30, 2020,
https://www.ksat.com/news/local/2020/05/30/group-of-armed-men-seen-standing-guard-in-front-
of-the-alamo-cenotaph-overnight-police-say/.
6
  Mark Dunphy, Pray for us: Alamo Rally Delayed after March for Trump Bus Tour gets Stuck in
Texas Snowstorm, MYSANANTONIO.COM, Dec. 31, 2020,
https://www.mysanantonio.com/news/local/politics/article/March-for-Trump-bus-tour-stuck-in-
Texas-snowstorm-15838742.php.


                                            11
            Case 5:21-cv-00002 Document 1 Filed 01/04/21 Page 12 of 22




      36.     Plaintiff possesses a fundamental liberty interest, protected by the Due

Process Clause, in entering and remaining in outdoor public spaces owned by the

City of San Antonio for the purposes of expressing protected speech.

      37.     The City’s attempts to ban Plaintiff and other street performers from

these public spaces unconstitutionally infringes those protected fundamental liberty

interests because it burdens those interests and is not narrowly tailored to advance

a compelling governmental interest.

      38.     The City does not have any reasons as to banning Plaintiff, other than

the fact that he is a street performer and uses amplification in his performance.

Plaintiff is not permitted to challenge these expulsions without risk of arrest, and is

not entitled to any hearing related to the expulsions, and no appeal therefrom.

Therefore, the City denied, and continues to deny, Plaintiff his procedural due

process of law, unconstitutionally depriving him of his First Amendment rights.

      39.     The requirements of procedural due process apply to the threatened

deprivation of liberty deserving of the federal and state constitutions.

      40.     The Policy restricts the rights of street performers to public spaces and

to more restrictive noise requirements without any procedure or due process.

      41.     Plaintiff is repeatedly denied access to public spaces, and the ability to

perform his artistic expressions without any ability to challenge the outcome. His




                                           12
            Case 5:21-cv-00002 Document 1 Filed 01/04/21 Page 13 of 22




only option is to get cited, or arrested for an ordinance violation, but it does

nothing for enforcement of the City’s policy.

      42.     The Policy specifically targets street performers without any ability to

challenge the Policy’s application or enforcement.

      43.     The City’s Policy does not meet constitutional requirements of due

process.

      44.     As a proximate result of the illegal and unconstitutional acts of

Defendant, Plaintiff was harmed and suffers damages for humiliation and

embarrassment.

                                       COUNT II
                     FIRST AMENDMENT AND 42 U.S.C. § 1983
                        (Violation of First Amendment Rights)

      45.     Plaintiff reallege and incorporate herein by reference the allegations

contained previously and subsequently in this Complaint.

      46.     Under color of state law and through a municipal policy or custom,

the Defendant deprived, and continues to deprive, Mr. Valadez of his right to

freedom of expression, including through expressive conduct, his freedom of

protected speech in public spaces where others are permitted to be and speak.

      47.     Defendant’s policy of banning street performers from outdoor public

spaces where non-street performers can be is a prior restraint on the exercise of

these rights, and its application, and threatened application, to Mr. Valadez

                                          13
            Case 5:21-cv-00002 Document 1 Filed 01/04/21 Page 14 of 22




exercising such rights in public outdoor spaces in downtown San Antonio (which

locations are traditional public forums). The ban is not narrowly tailored to serve

any compelling governmental interest and fails to leave open ample alternative

channels of communicating Plaintiff’s messages.

      48.     Since the Policy is clearly directed only at street performers engaged

in expressive and artistic conduct, the Policy is not content-neutral. Rather, in

application, the policy permits and encourages official discrimination among

speakers based on the content of their speech and does so without being narrowly

tailored to advance a compelling governmental interest.

      49.     The City’s Policy of banning street performers from most public

locations downtown without amplification, and all locations downtown if there is

any amplification, is unconstitutionally overbroad and vague, delegating to a wide

range of city employees effectively unrestrained discretionary authority to ban any

individual engaged in artistic expression from any or all outdoor public spaces

owned by the City, merely because the individual’s conduct is subjectively viewed

by a city employee as being a non-commercial performance of artistic expression

by a private citizen.

      50.     As Plaintiff’s experiences show, the City’s Street Performers Policy

sweeps within it an unreasonably broad range of protected First Amendment

activity that, despite enjoying heightened protection under federal law, could

                                         14
            Case 5:21-cv-00002 Document 1 Filed 01/04/21 Page 15 of 22




nonetheless be viewed as unacceptable because performance of artistic expression

is only permitted in certain locations if not amplified, and not accepted anywhere if

amplified—without regard as to whether the amplification violates ordinance,

laws, or regulation governing noise nuisance. In essence, reasonable amplification

is only illegal if it is of non-commercial artistic expression.

      51.     The threat of being arrested and banned from public spaces owned by

the City for engaging in artistic expression imposes a significant chilling effect on

any individual who wishes to exercise the First Amendment rights of free

expression but reasonably fears deprivation of liberty should the individual run

afoul of the vague prohibitions of the City’s Policy.

      52.     The unconstitutional overbreadth and vagueness of the City’s Street

Performer Policy, coupled with its chilling effect on First Amendment rights,

renders the policy facially unconstitutional and invalid in all applications.

                                       COUNT III
                     FIRST AMENDMENT AND 42 U.S.C. § 1983
                     (Retaliation in Violation of First Amendment)

      53.     Plaintiff reallege and incorporate herein by reference the allegations

contained previously and subsequently in this Complaint.

      54.     Plaintiff engages in constitutionally protected conduct, as is outlined

herein, including but not limited to artistic expression through street performances

in public spaces in a reasonable manner.

                                           15
            Case 5:21-cv-00002 Document 1 Filed 01/04/21 Page 16 of 22




      55.     Defendant’s actions to ban or prohibit Plaintiff constitute unlawful

retaliation against him for his exercise of his First Amendment rights to free

expression. The conduct of the Defendant violates, and was taken in retaliation

for, Plaintiff’s exercise of his right First Amendment right to be present and

perform in public parks, plazas, and other public forms. Defendant does not have a

valid time, place or manner regulations restricting Plaintiff’s expressive activities.

      56.     The citation and physical restraints placed on Plaintiff for engaging in

artistic expression in public in violation of the City’s Street Performer Policy

infringes upon his First Amendment rights.

      57.     As a direct result of Defendant’s unlawful conduct, Plaintiff has

suffered violations of his First Amendment rights. Plaintiff is afraid and

apprehensive that he will continue to be subject to Defendant’s unlawful efforts to

intimidate Plaintiff from engaging in his First Amendment protected activity in the

public (even at the City’s “preferred location” of Travis Park).

      58.     As a direct and proximate consequence of Defendant’s unlawful

actions, Plaintiff has suffered damages, including loss of his constitutional rights,

pain, suffering, humiliation and embarrassment. Plaintiff is entitled to damages

against Defendant as permitted by law.

                                       COUNT IV
                   FOURTH AMENDMENT AND 42 U.S.C. § 1983
             (Violation of the Right to Be Free from Unreasonable Seizure)

                                          16
            Case 5:21-cv-00002 Document 1 Filed 01/04/21 Page 17 of 22




      59.     Plaintiff realleges and incorporates herein by reference the allegations

contained previously and subsequently in this Complaint.

      60.     The acts by Defendant describe above constitute violations of

Plaintiff’s right to be free from an unreasonable seizure as guaranteed by the

Fourth Amendment to the U.S. Constitution. Defendant seized and handcuffed the

Plaintiff for purported violations of a noise nuisance ordinance despite the fact that

Plaintiff was free to go, but only detained and threatened with jail after questioning

enforcement of the Street Performer Policy in Travis Park.

      61.     As a direct result of Defendant’s unlawful conduct, Plaintiffs have

suffered violations of his Fourth Amendment right. Plaintiff is afraid and

apprehensive that he will continue to be subject to Defendant’s unlawful efforts to

intimidate Plaintiff from engaging in his First Amendment protected activity in the

public for a which are the grounds of Travis Park.

      62.     As a direct and proximate consequence of Defendant’s unlawful

actions, Plaintiff has suffered damages, including loss of his constitutional rights,

pain, suffering, humiliation and embarrassment. Plaintiff is entitled to damages

against Defendant as permitted by law.

                                COUNT V
              VIOLATION OF CIVIL RIGHTS UNDER 42 U.S.C. § 1983
                             (Equal Protection)

      63.     Plaintiff incorporates herein all the prior allegations.

                                           17
            Case 5:21-cv-00002 Document 1 Filed 01/04/21 Page 18 of 22




      64.     Plaintiff is being attacked for his protected conduct as outlined herein.

      65.     Defendant does not remove or threaten citizens in public forums

engaging in in non-artistic expression. That is because those citizens that are not

engaged in artistic expression are not subject to the restrictive Street Performer

Policy.

      66.     All the aforementioned acts deprived Plaintiff of the rights, privileges

and immunities guaranteed to citizens of the United States by the Fourteenth

Amendment to the Constitution of the United States of America, and in violation

of 42 U.S.C. § 1983.

      67.     As a proximate result of the illegal and unconstitutional acts of the

Defendant, Plaintiff was harmed and suffered damages for his humiliation and

embarrassment.

                                     COUNT VI
                                DECLARATORY RELIEF

      68.     Plaintiff realleges and incorporates herein by reference the allegations

contained previously and subsequently in this Complaint.

      69.     Mr. Valadez seeks declaratory relief that Defendant violated his rights

under the First, Fourth, and Fourteenth Amendments, as described above.

      70.     Defendant deprived Plaintiff of his federal constitutional rights of

freedom of expression and due process of law, causing irreparable harm to



                                          18
             Case 5:21-cv-00002 Document 1 Filed 01/04/21 Page 19 of 22




Plaintiff.     Through continued enforcement of their policy targeting street

performers, Defendant threaten further violations of these same rights.

       71.     Mr. Valadez is thus entitled to a declaration, pursuant to 28 U.S.C.

§ 2201, that his rights arising under the Constitution have been violated by

Defendant’s actions and that the City’s Policy is facially unconstitutional and as

applied to him.

                                      COUNT VII
                                  INJUNCTIVE RELIEF

       72.     Plaintiff realleges and incorporates herein by reference the allegations

contained previously and subsequently in this Complaint.

       73.     Defendant engaged in a course of unlawful conduct aimed at deterring

and preventing Plaintiff from exercising his First Amendment right as a street

performer in downtown San Antonio. As a party of that unlawful course of

conduct, Defendant repeatedly orders Plaintiff to leave public spaces where he is

otherwise entitled to be.

       74.     Mr. Valadez seeks an injunction stopping the enforcement of the

City’s Street Performer Policy. Specifically, Plaintiff seeks to stop the ban of

street performers from all outdoor public locations if street performers are not in

violation of any other ordinance, law, or regulation. Plaintiff also seeks to enjoin

enforcement of the City’s Policy banning all street performances with any

amplification if the performance is otherwise not in violation of any other
                                           19
             Case 5:21-cv-00002 Document 1 Filed 01/04/21 Page 20 of 22




ordinance, law, or regulation. The City’s Policy restricts any type of noise as it

relates to the performance of artistic expression.

       75.     Application of the Defendant’s Policy serves no legitimate

government interest.       Instead, the policy removes street performers from

downtown public spaces, and confines those street performers that do not use any

amplification to Houston Street or Travis Park.

       76.     Plaintiff will continue performing in downtown San Antonio in places

where he is allowed to be, and in compliance with other local rules and ordinance.

However, because he is a street performer engaging in artistic expression, he will

be denied access to various public spaces or face threat of arrest or deprivation of

liberty.

       77.     Plaintiff has suffered irreparable harm and, absent extraordinary relief

from this Court, will continue to suffer irreparable harm by being subject to

continued unwarranted and unlawful violations of his First, Fourth, and Fourteenth

Amendment rights. Damages will not be an adequate remedy at law because

damages cannot adequately compensate Plaintiff for his loss of his fundamental

Constitutional rights.

       78.     An actual controversy has now arisen and exists between Plaintiff and

Defendant regarding the challenged policies, practices or customs implemented




                                           20
            Case 5:21-cv-00002 Document 1 Filed 01/04/21 Page 21 of 22




and engaged in by Defendant with respect to Plaintiff’s expressive activity as a

street performer.

      79.     Plaintiff contends that Defendant is engaging in unconstitutional

conduct in an apparent effort to harass and intimidate him and drive him from the

public forums of downtown San Antonio.

      80.     Plaintiff desires and request a judicial determination of his

Constitutional rights and the Constitutional limitations of conduct by Defendant,

and specifically that Plaintiff’s contentions regarding the First Amendment

protected nature of his activity, as set forth above, is correct.

      81.     This declaration is necessary and appropriate at the present time in

order to set at rest the Constitutional rights and obligations of the parties.

                              PRAYER FOR RELIEF

      WHEREFORE, Plaintiff, Jose Daniel Valadez, demands judgment and pray
for the following relief, against the City of San Antonio:
            a. A Declaration from this Court that the Street Performer Policy, to the
               extent it conflicts with other regulations or ordinances of ordinary
               citizens, is a violation of Jose Daniel Valadez’s and other street
               performers’ First, Fourth, and Fourteenth Amendment rights;

            b. An Order enjoining the Defendant from unconstitutionally banning
               Jose Daniel Valadez and other street performers from performing at



                                           21
            Case 5:21-cv-00002 Document 1 Filed 01/04/21 Page 22 of 22




               public spaces where others are permitted to expressive views if no
               other regulations or ordinances are being violated;

            c. Full and fair compensatory damages in an amount to be determined
               by a jury;
            d. Punitive damages in an amount to be determined by a jury;

            e. Reasonable attorney’s fees and costs of this action; and
            f. Any such other relief as appears just and proper.
                                  JURY DEMAND

      Plaintiff hereby demands a trial by jury of all triable issues, per Fed. R. Civ.
P. 38(b).


                                        Respectfully Submitted,

                                        GRABLE GRIMSHAW MORA PLLC

                                        /s/ Brandon J. Grable
                                        BRANDON J. GRABLE
                                        Texas State Bar No. 24086983
                                        brandon@ggm.law
                                        AUSTIN M. REYNA (pending)
                                        Texas State Bar No. 24118645
                                        austin@ggm.law
                                        1603 Babcock Road, Suite 280
                                        San Antonio, Texas 78229
                                        Telephone: (210) 963-5297
                                        Facsimile: (210) 641-3332




                                          22
